Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “providing” step in claim 1 should talk about coating the substrate with - - a planar coating layer- - and patterning it according to a periodic pattern.  
In claim 11 at line 3, please add - - the- - before “coating layer”
In claim 11, pleased replace “, for example by antisotropic etching,”  with – by anisotropic etching - -  .
In claim 11, at line 6, please replace “a periodic”  with - - the periodic- - .
In claim 13, at lines 4 and 6-7 please delete “for example” (both occurences)
In claim 14, please remove “such as ....” and “in particular ...” language as defining multiple ranges makes the claims unclear.
In claim 15, please add a recitation of a periodic pattern formed as the master grating and defining a portion of the height of master grating. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Suzuki JP 06-258510, Stavis et al. 20110123771,  Hashiguchi et al. JP 2007-057622 and Moraw et al. 4294913.
Moser et al. 5828492 teaches in figure 4, a grating structure formed on a stepped grating. 

    PNG
    media_image1.png
    632
    469
    media_image1.png
    Greyscale
by coating the stepped mold insert by covering it with an X-ray resist, exposing it in a striped pattern, developing it and filling it galvanically. 
Suzuki JP 06-258510 (machine translation attached)  teaches forming stepped structures with high accuracy without needing to control the etch depth with high accuracy by providing alternating layer which have different etch characteristics and successively etching the layers from the top to the bottom with successively applied resists (R1,R2,R3) (abstract).  The lack of a need to control the etch precisely reduces manufacturing cost and the result can be used as a mold [0007].  The layers can be Al2O3 or SiO2 or Cr2O3 and SiO2 which are used with CF4 and CCl4 etch gasses [0009-0020]. 

2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch

Claims 1-15 are rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Suzuki JP 06-258510, Stavis et al. 20110123771,  Hashiguchi et al. JP 2007-057622 and Moraw et al. 4294913.
Stavis et al. 20110123771 illustrates the process of exposing a photoresist with a grayscale pattern and developing it to form a stepped pattern with a plurality of depths.  The resist and underlying substrate can then be etched to transfer the stepped pattern into the underlying substrate (see figures 1 and 2)
Hashiguchi et al. JP 2007-057622 teaches the structure of figure 31(b) can be formed using the techniques of examples 16-20, where the laser light is scanned to produce a two photon exposure in the resist. When (small) groove is formed between the structures which is finer than the wavelength that the optical structure is to be used with, the generation of unneccesary diffracted light is prevented [0153-0155]. The transfer of a grayscale image into the underlying substrate by etching is taught with respect to figure 26  [0021].  In figures 17 and 18, a substrate of alternating layers (41,42) of absorber and transmissive layers are formed and selectively etched using a laser to form a stepped structure which is then used as a mold [0116-0118].  The desire is to form subwavelength structures which diffract light into the zero-order but no higher orders, so they are very efficient   [0002-0003]. The desire to form structure which are several mm square is disclosed as slow, taking several days. There is difficulty controlling the height of the features using the resist thickness [0014]. Scanning exposure is slow. The formation of the 
Moraw et al. 4294913 teaches with respect to figures 1a-d, a positive resist (2) coated upon a substrate (1) which is exposed to form a stepped latent image (6) in figure 1b, followed by a zero-order grating exposure in figure 1c, to form the latent image shown in figure 1d.  The relief depth for yellow grating is 0.95-1.34 microns, the depth of the magenta gratings is 1.34-1.72 microns and the cyan pattern is 1.72 to 2.10 microns with the gratings having 138 lines/mm. The pattern area can be 1 dm2 (2/63-4/24).    Grating exposures of 1/10 to 1/1000 mm can be used (100 microns to 100000 nm) (5/40-6/12). See examples.  
It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating of alternating Al2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch and using the grayscale resist pattern of figure 26 of Hashiguchi et al. JP 2007-057622 and figure 1 and 2 of Stavis et al. 20110123771 to eliminate registration required by the use of multiple resists and to form the lamellar grating by coating a positive laser sensitive resist on the stepped grating and exposing it using interferometric exposure or a mask to form a sub-wavelength grating pattern in the manner taught in Moraw et al. 4294913 and Hashiguchi et al. JP 2007-057622 as this is disclosed as suitable for large area patterns in excess of 1 dm2 with a reasonable expectation of success based upon the 100nm grating patterns formed in Moraw et al. 4294913.  Further, it would have been obvious to modulate the grating by further masking (fill factor modulation) based upon the use of a masked 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Knop 4057326 teaches with respect to figures 3 and 4, a substrate with a grating (302), which is coated with a photoresist with is exposed and developed to reduce the depth to one of three different depths.  This results in a diffractive subtractive filter (4/66-6/22)
Feldman et al. 6071652 teaches etching a coating on a substrate using a resist to form a grayscale mask (figures 1B and 3A). 
Heussler et al. 20130215406 teaches in figure 2 a grating structure 
    PNG
    media_image2.png
    459
    460
    media_image2.png
    Greyscale
which includes a zero-order grating (202) on a stepped grating. 


Nakai et al. JP 2001-343512   (machine translation attached) illustrates in figure 5, a subwavelength grating formed upon stepped gratings and their effect on incident p and s 
    PNG
    media_image3.png
    183
    200
    media_image3.png
    Greyscale
   The subwavlength grating can have many functions including as a birefringent wavelength plate, an antireflective structure, a polarizing beam splitter, and the like [0005].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 9, 2021